620 S.E.2d 826 (2005)
279 Ga. 825
105 FLOYD ROAD, INC.
v.
CRISP COUNTY.
Winner
v.
Crisp County.
Nos. S05A1048, S05A1049.
Supreme Court of Georgia.
October 11, 2005.
Reconsideration Denied November 7, 2005.
Alan I. Begner, Cory Goldsmith Begner, Katherine K. Wood, Begner & Begner, P.C., Atlanta, H. Louis Sirkin, Sirkin, Pinales & Schwartz, LLP, Cincinnati, OH, for Appellant.
Peter Ralph Olson, Jenkins & Olson, P.C., Brandon L. Bowen, Cartersville, for Appellee.
HUNSTEIN, Presiding Justice.
In 105 Floyd Rd., Inc. v. Crisp County, 279 Ga. 345, 613 S.E.2d 632 (2005), this Court held that the County's adult bookstore ordinance was unconstitutional and reversed the trial court's order enjoining 105 Floyd Road from operating its business in violation of the ordinance. It is well established that "`"an unconstitutional statute, though having the form and name of law, is in reality no law, but is wholly void, and in legal contemplation is as inoperative as if it had never been passed."'" Commrs. &c. of Fulton County v. Davis, 213 Ga. 792, 794, 102 S.E.2d 180 (1958). While the appeal from the trial court's ruling on the ordinance was pending, the trial court held appellants, 105 Floyd Road, Inc. and its manager, in contempt for failing to abide by the injunction and they filed these appeals. "Because the injunction was invalid, appellants cannot be held in contempt for violating it." (Footnote omitted.) Am. Med. Sec. v. Parker, 279 Ga. 201, 204(3), 612 S.E.2d 261 (2005). See also Rockwood Intl. &c. v. Rader Cos., 255 Ga.App. 881, 883(2), 567 S.E.2d 104 (2002) (party cannot be held in contempt for violating a void order). Accordingly, we reverse the judgments holding appellants in contempt.
Judgments reversed.
All the Justices concur.